Name: Commission Regulation (EEC) No 1731/87 of 22 June 1987 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: means of agricultural production;  documentation;  natural environment
 Date Published: nan

 23 . 6. 87 Official Journal of the European Communities No L 163/33 COMMISSION REGULATION (EEC) No 1731/87 of 22 June 1987 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1926/86 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1987/88 marketing year ; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. HAS ADOPTED THIS REGULATION : Article 1 The Annexes I and II to Regulation (EEC) No 1445/76 are replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 118, 7 . 5 . 1986, p. 1 . (3) OJ No L 161 , 23 . 6 . 1976, p. 10 . (4 OJ No L 167, 24. 6 . 1986, p. 9 . No L 163/34 Official Journal of the European Communities 23 . 6. 87 \ ANNEX I Varieties of high persistence , late or medium late 1 . Aberystwyth S 23 2. Albi 3 . Alsinto 42. Entrar 43. Fanal (I) 44. Final 83. Pablo 84. Parcour 85. Patora 4. Anduril 45. Fingal 86. Pelleas 5 . Animo 46. Floret (I) 87. Pelo 6. Antrim 47. Hermes 88 . Perfect 7 . Arno 8 . Barcentra (V) 48 . Honneur 49 . Hunter 89. Perma 90. Perray 9 . Barclay 50 . Idole 91 . Pippin 10. Bardetta 11 . Barenza 51 . Karin 52. Kent Indigenous 92. Player 93. Pleno 12. Barlenna 53 . Kerdion 94. Preference 13 . Barlet 54. Kosta 95. President 14. Barmega 55. Lamora (Mommersteeg's Weidauer) 96. Prester 15. Barry 56. Lennox 97. Profit 16 . Bartony 17. Belfort (T) 57 . Lihersa 58 . Lilope 98 . Rally (I) 99 . Rathlin 18 . Bellatrix 19 . Borvi 20. Brigantia 21 . Capper 59. Limage 60 . Limes 61 . Lipans 62. Lirayo 100. Rival 101 . Runner 102. Saione 103 . Salem 22. Caprice 63 . Lisabelle 104. Saver 23 . Chantal 64. Lisuna 105. Score/Fairway 24. Cigil 65 . Loretta 106. Semperweide 25. Citadel (T) 26. Cockade 27. Combi 28 . Compas 66. Lorina 67. Lucretia 68 . Magella 69 . Magister 107. Senator 108 . Servo 109. Sisu 110. Sommora 29 . Condesa (T) 70. Majestic 111 . Spargo (I) 30 . Contender 31 . Corona 71 . Mandola 72. Manhattan 112. Splendor 113. Springfield 32. Cupido 33. Danny 73 . Maprima 74. Mascot 114. Sprinter 115. Stentor 34. Donata 75. Master 116. Talbot 35. Duramo 36. Edgar 76. Meltra RvP (T) 77. Mirvan 117. Trani 118 . Tresor 37. Elka 78 . Modus (T) 119. Trimmer 38 . Elrond 79 . Mombassa 120. Troubadour 39 . Emir 40 . Endura 41 . Ensporta 80. Mondial 81 . Moretti 82. Outsider 121 . Variant 122. Vigor (Melle) 123. Wendy. ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 4. Lenta Pajbjerg 5. Printo 6. Verna Pajbjerg. 2. Delray 3 . Gazon